Citation Nr: 1718355	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-18 216 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pulmonary hyperinflation. 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


The Board notes that additional evidence, namely private treatment records received in April 2017, was added to the record after the issuance of an April 2016 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in an April 2017 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

Further, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  Service connection has been established for the respiratory disability classified as asbestosis with pulmonary fibrosis, chronic obstructive pulmonary disease (COPD)/emphysema, interstitial lung disease, and bronchiectasis.

2.  The medical evidence shows that the Veteran's pulmonary hyperinflation is a manifestation of his service-connected lung disabilities, but is not a separate disease entity.  
      

CONCLUSION OF LAW

The requirements for service connection for pulmonary hyperinflation as secondary to his service-connected respiratory disability, for purposes of reclassification only, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

In considering the medical evidence, under the laws and regulations as set forth
above, the Board finds that service connection is warranted for bilateral pulmonary hyperinflation for reclassification purposes only, but not as a distinct ratable entity.

At the outset, the evidence of record does not support a finding that the Veteran's bilateral pulmonary hyperinflation was incurred in or aggravated by active service or manifested to a compensable degree within one year of his service separation, and the Veteran does not so contend.  Rather the Veteran asserts his pulmonary hyperinflation is caused by his service-connected respiratory disabilities.

Pertinently, in an October 2014 Disability Benefits Questionnaire (DBQ) report, Dr. A.C.  provided a diagnosis of bilateral pulmonary hyperinflation from a May 2010 computerized tomography (CT) scan of the chest.  The examiner then opined that the "[the Veteran's] hyperinflation and decreased DLCO (diffusing capacity of the lungs for carbon monoxide) are due to his [service-connected] asbestosis and [service-connected] COPD [and] bronchiectasis."  Crucially however, in a subsequent addendum opinion, issued in October 2014, Dr. M.A.W. stated that the Veteran's bilateral pulmonary hyperinflation "is a CT scan/X ray finding . . . consistent with Veteran's known diagnosis of [service-connected] COPD/emphysema" and that COPD "is the most common disease in which hyperinflation occurs."  Dr. M.A.W. concluded that bilateral pulmonary hyperinflation "is not a separate condition with separate symptoms. . . ."  [Emphasis added by the Board.]

As the evidence demonstrates that pulmonary hyperinflation is indeed a manifestation of the Veteran's service-connected lung disabilities, to the extent that the Veteran desires such a condition to be recognized by VA as such, the Board finds that service connection for bilateral pulmonary hyperinflation is granted for purposes of recharacterizing the disability only.  In this regard, the Veteran's service-connected respiratory disability should include bilateral pulmonary hyperinflation.  

As the evidence clearly shows that pulmonary hyperinflation is not a separate condition with separate symptoms from his service-connected respiratory disabilities, the condition is not recognized as a distinct ratable entity.  Indeed, there is no suggestion in the record that the effects of hyperinflation are not already contemplated in the 100 percent rating currently assigned for the Veteran's service-connected respiratory disabilities.  To independently rate pulmonary hyperinflation as a separate disease entity would amount to prohibited pyramiding.

In reaching this decision, the Board acknowledges the Veteran's primary concern of recognizing all diagnoses and symptoms related to his service-connected respiratory disability for future surviving spouse benefits for his wife; he is acutely aware that he is in receipt of a 100 percent evaluation for this disability and may not realize additional compensation for this condition itself.  This decision merely recognizes the connection that the medical evidence shows between the observation of bilateral pulmonary hyperinflation and his service-connected respiratory disabilities, and serves to amend how the disability is characterized so as to reflect this relationship.




ORDER

Service connection for bilateral pulmonary hyperinflation is granted for recharacterization purposes only.  The service-connected respiratory disability is reclassified as asbestosis with pulmonary fibrosis, chronic obstructive pulmonary disease (COPD)/emphysema with bilateral pulmonary hyperinflation, interstitial lung disease, and bronchiectasis. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


